Citation Nr: 1035488	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1953 to October 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, denied service connection for bilateral 
hearing loss and tinnitus.

This matter was previously remanded by the Board in December 2009 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.

2.  Bilateral hearing loss was not manifested within one year of 
active service, and is not shown to have developed as a result of 
an established event, injury, or disease during active service.

3.  The Veteran has a current tinnitus disability.

4.  Tinnitus is not shown to have developed as a result of an 
established event, injury, or disease during active service.




CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Pursuant to the Board's prior remand of this case, an additional 
letter was sent to the Veteran in December 2009 which also 
notified him of the criteria for establishing an effective date 
and disability rating.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the rating 
criteria or effective date provisions prior to the initial 
adjudication of his claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.

The Veteran's service personnel records, VA treatment records, VA 
authorized examination report, and lay statements have been 
associated with the claims file.  A formal finding on the 
unavailability of the Veteran's service treatment records is 
associated with the claims file.  See June 2006 Memorandum.  The 
Veteran was notified that his service treatment records were not 
available and that he should submit copies of those records.  See 
June 2006 RO letter.  To date, however, no copies of the 
Veteran's service treatment records have been associated with the 
claims file.

The Board is mindful that, in a case such as this, where service 
treatment records and service personnel records are unavailable, 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which would 
have required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

Pursuant to the Board's remand, the Veteran was also asked to 
provide records of private treatment he received in 2006, as well 
as records of examinations he underwent as part of his state 
employment with the National Guard.  In January 2010, the Veteran 
submitted a statement in which he indicated that his state 
employee records were not available, and that the treatment he 
received in 2006 was through the VA.  Those VA records have been 
associated with the claims file.

The Board also notes that the Veteran was afforded a VA 
examination with respect to his disabilities.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's claimed disabilities.  The Board 
notes that the VA examiner in this case qualified his opinion by 
stating that the Veteran's National Guard records and civilian 
treatment records would be useful if the case was re-considered.  
However, as noted above, such records are not available or do not 
exist.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2009); see also Meedel 
v. Shinseki, 23 Vet. App. 277, 283 (2009).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

As discussed above, the Veteran's service treatment records are 
not available for review.

VA treatment records dated February 2006 show the Veteran 
complained that his hearing was getting worse and he was having 
trouble with conversation.  The assessment was progressive 
hearing loss, and an audiology consult was requested.

The Veteran underwent a VA audiological examination in August 
2006.  The claims file was reviewed by the examiner, who noted 
the Veteran first complained of hearing problems in early 2006.  
The Veteran reported serving 3 years and 10 months in the Air 
Force.  His duties included radio and navigation equipment 
repair.  One year was spent doing shop work, while the remaining 
time involved flight line work.  The Veteran reported military 
noise exposure from engine noise and flight line noise.  His 
post-service occupational noise exposure included farm equipment, 
30 years of carpentry, millwork, and supervisory duties in 
construction, 2 years of aircraft manufacturing, and machinist 
work.  His present position was as a security guard at a National 
Guard facility.  Recreationally, he used rifles for deer hunting.  
The Veteran reported ear problems during service which he 
described as "infestations."  The examiner was unable to 
determine if the problems were cerumen impactions, external 
otitis, or otitis media, but the clinical impression was external 
otitis with cerumen impactions.  The Veteran also reported being 
treated by a private physician for drainage of the ear.  The 
examiner noted it was difficult to determine whether this was 
external otitis or otitis media.  The Veteran reported a history 
of recurrent tinnitus of indeterminate location.  He could not 
recall the onset date of tinnitus.  The examiner noted that his 
description was negative for tinnitus as a symptom of noise 
exposure in service or from post-service activities.

On examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
55
55
LEFT
20
20
45
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  The 
external ear canals were unremarkable, and the Veteran had normal 
tympanograms bilaterally.  Middle ear function was normal.  The 
examiner diagnosed bilateral sensorineural hearing loss 
consistent with age and history of noise exposure.  However, he 
further concluded that hearing loss and tinnitus were less likely 
than not due to acoustic trauma during military service.  The 
examiner noted that he had 34 years of clinical experience, 
including more than a decade performing hearing conservation and 
diagnostic evaluations in the Air Force.  In his experience, it 
was unlikely that hearing loss would be acquired due to noise 
under the parameters of exposure and length of service for the 
Veteran.  The Veteran's history of ear infections in service is 
less likely than not to be a contributing factor to the etiology 
of current hearing loss, as there was no clinical sign of a 
middle ear dysfunction or condition of the external ear 
contributing to hearing loss.  The Veteran also did not relate 
details normally associated with tinnitus secondary to noise 
exposure either in service or after service.  The examiner stated 
that the Veteran had a hearing test within the last 5 years in 
conjunction with his National Guard work.  These records, along 
with civilian medical records dealing with ear infections, would 
be useful if the case was to be reconsidered.  As noted above, 
however, those records are not available.

The Veteran underwent an additional audiological examination in 
August 2006.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
40
55
55
LEFT
25
25
55
65
70

The treating audiologist noted that this examination was not 
adequate for rating purposes without further explanation.

The Veteran submitted a statement in support of his claim in 
October 2006.  With respect to hearing loss, he stated that he 
worked the flight line and was subjected to jet engines on a 
routine basis.  At that time, ear protection was minimal.  His 
wife noticed an appreciable hearing loss at the time he came off 
the flight line.  He sought medical treatment for numerous ear 
problems and was seen at the base clinic for hearing difficulties 
and treatment.  Since that time, his friends and family had 
noticed that he needs the television set to a high volume, and 
that conversations had to be repeated.  He had recently been 
diagnosed with bilateral hearing loss and believed the condition 
was due to exposure of long-term loud noise and was definitely 
initiated during his time in service.  He indicated that his 
physician agreed that his hearing loss started during his time in 
the Air Force.

The Veteran also submitted a December 2006 statement from his 
friend, R.O.R.  He stated  that he met the Veteran during basic 
training in 1953.  The two of them had been friends ever since, 
and that he had noticed a decline in the Veteran's hearing over 
the years.  He also attested to the Veteran's good character.

VA treatment records show the Veteran underwent an audiological 
evaluation in May 2008.  He reported hearing loss and 
intermittent bilateral tinnitus.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
60
60
LEFT
20
20
50
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  The 
Veteran was subsequently issued hearing aids in June 2008.  

The Veteran submitted an additional statement in August 2009 in 
which he noted that hearing protection was non-existent during 
his time in service, and that he was treated for ear infections 
with Penicillin during service.

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  Although the Veteran is currently diagnosed with both 
hearing loss and tinnitus, the overall weight of the evidence is 
against finding a link between those disabilities and noise 
exposure during service.  The VA examiner opined that hearing 
loss and tinnitus are less likely than not due to noise exposure 
in service, based on the length of the Veteran's service and the 
parameters of his noise exposure during service.  There was also 
no clinical sign of a middle ear dysfunction or condition of the 
external ear contributing to hearing loss, and the Veteran did 
not report tinnitus that was consistent with service or post-
service noise exposure.  There is no competent medical evidence 
in the record to contradict this opinion.

The Board has considered the lay statements submitted in support 
of the Veteran's claim.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his hearing loss and tinnitus are the result of exposure to noise 
in service, he has not demonstrated the medical knowledge 
required to establish an etiological nexus between his hearing 
loss and in-service noise exposure.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorders and the 
Veteran's period of service.

Further, to the extent that the Veteran's and his friend's lay 
statements are offered as evidence of continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  See Buchanan v. Nicholson, supra.  As noted, 
in adjudicating his claims, the Board must evaluate the Veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  As noted, competency of evidence differs 
from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997); Layno v. Brown, supra; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of hearing 
loss or tinnitus until almost 49 years after service weighs 
heavily against the claim he now makes that he has had problems 
ever since service.  The Board is not holding that corroboration 
is required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has bilateral hearing loss or tinnitus etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


